Citation Nr: 0329029	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-33977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to two separate 10 percent ratings for tinnitus 
(instead of a single 10 percent rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran served on active duty from June 1982 to June 
1992.

This case came to the Board of Veterans' Appeals (Board) from 
a March 1995 RO decision which, in pertinent part, granted 
service connection and a 0 percent rating for tinnitus; the 
veteran appealed for a higher initial rating for this 
condition.  In a January 2001 decision, the RO granted a 
higher initial rating of 10 percent for tinnitus; and the 
veteran continued to appeal for a higher rating. 

A July 2002 Board decision denied a rating higher than 10 
percent for tinnitus.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an April 
2003 joint motion to the Court, the parties (the veteran and 
the VA Secretary) requested that the Board decision as to the 
tinnitus issue be vacated and remanded; an April 2003 Court 
order granted the joint motion.  

Given the contentions of the veteran and how the issue was 
framed in Court proceedings, the Board notes that the issue 
currently on appeal is entitlement to two separate 10 percent 
ratings for tinnitus (instead of a single 10 percent rating).


FINDINGS OF FACT

Since the effective date of service connection for tinnitus 
of the ears, the veteran has been assigned a single 10 
percent rating for the condition, which is the maximum rating 
permitted.


CONCLUSION OF LAW

Legal authority precludes two separate 10 percent ratings for 
tinnitus (instead of a single 10 percent rating).  
38 U.S.C.A. §§ 1155, 7104(c) (West 2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998), § 4.87, Diagnostic Code 6260 
(2003), § 20.101(a) (2003); VA General Counsel's precedent 
opinion of May 22, 2003 (VAOPGCPREC 2-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue on appeal is entitlement to two separate 10 percent 
ratings for tinnitus (instead of a single 10 percent rating).  
This issue involves an interpretation of law, and there is no 
additional medical evidence to obtain in order to resolve the 
issue.  As indicated by the April 2003 joint motion of the 
parties (which was granted by Court order), there is no 
problem with the notice provisions of the Veterans Claims 
Assistance Act of 2000.  The Board finds that the notice and 
duty to assist provisions are satisfied in this case.  See 
38 U.S.C.A. §§ 5103, 5013A; 38 C.F.R. § 3.159.

Disability ratings are based on the VA's rating schedule, and 
separate diagnostic codes identify the different 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Under 
either the old or current criteria of the diagnostic code for 
tinnitus, the maximum rating for the condition is 10 percent.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998), 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003).  Since the effective date 
for service connection for tinnitus, the veteran has been 
assigned a single 10 percent rating for the condition.  She 
maintains that she has two tinnitus disabilities (i.e., one 
per ear), and that she thus should be given two separate 10 
percent ratings for the condition.

The Board concludes that the veteran has but one tinnitus 
disability, and thus only a single 10 percent rating is 
warranted.  According to the April 2003 joint motion/Court 
order, the Board is to provide additional reasons for such a 
holding.  The Board notes that on May 22, 2003, the VA's 
General Counsel issued a precedent opinion (VAOPGCPREC 2-
2003) which thoroughly discusses this legal question, and 
this precedent opinion holds that only a single 10 percent 
rating for tinnitus is permitted by law.  The Board is bound 
to adhere to this precedent opinion of the VA General 
Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

This VA General Counsel's opinion, which by law is adopted by 
the Board, is as follows:

QUESTIONS PRESENTED:

Whether Diagnostic Code (DC) 6260, as in 
effect prior to June 10, 1999, and as 
amended as of that date, authorizes a 
single 10% disability rating for 
tinnitus, regardless of whether tinnitus 
is perceived as unilateral, bilateral, or 
in the head, or whether separate 
disability ratings for tinnitus in each 
ear may be assigned under that or any 
other diagnostic code?

DISCUSSION:

1.  Before 1999, the rating schedule 
authorized a 10% disability rating for 
tinnitus incurred as a result of trauma 
to the head.  See generally 38 C.F.R. 
§ 4.87a, DC 6260 (1998) ("Persistent as 
a symptom of head injury, concussion or 
acoustic trauma.").  At that time, 
manifestations of tinnitus that were not 
the result of head trauma could be rated 
in association with the underlying cause 
under the appropriate diagnostic code.  
[Footnote: In Wanner v. Principi, 17 
Vet.App. 4, 18 (2003), the CAVC 
invalidated the part of pre-1999 
38 C.F.R. § 4.87a, DC 6260, that 
contained a trauma requirement for a 10% 
disability rating for tinnitus.  As a 
result, the sole criterion remaining for 
that regulation was that the tinnitus be 
"[p]ersistent."  The CAVC did not reach 
the issue of whether a rating in excess 
of 10% could be provided for bilateral 
tinnitus under the modified regulation.]  
In 1999, the Rating Schedule was amended, 
64 Fed. Reg. 25,202, 25,210 (1999), to 
provide service connection for 
"Tinnitus, recurrent," regardless of 
its etiology.  38 C.F.R. § 4.87, DC 6260.  
Additionally, a note was added in the 
1999 amendment instructing raters that:  
"A separate evaluation for tinnitus may 
be combined with an evaluation under 
diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when 
tinnitus supports an evaluation under one 
of those diagnostic codes."  38 C.F.R. 
§ 4.87, DC 6260.  Neither the prior nor 
the amended regulation contained any 
language suggesting that a separate 
tinnitus rating could be awarded for each 
ear, nor does any other rating schedule 
provision in effect prior to or after 
1999 suggest that such separate ratings 
may be awarded.  For example, 38 C.F.R. 
§ 4.124a, DC 8046, has long provided 
that, for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective 
complaints such as headache, dizziness, 
tinnitus, insomnia and irritability . . . 
will be rated 10 percent and no more 
under diagnostic code 9305."  In such 
cases, the condition of tinnitus is taken 
into account as a rating factor which may 
give rise to a maximum 10% disability 
rating without regard to whether the 
condition is unilateral or bilateral in 
nature.  

2.  The Merck Manual states that tinnitus 
is the perception of sound in the absence 
of an acoustic stimulus.  "The Merck 
Manual" 665 (17th ed. 1999).  VA 
discussed the nature of tinnitus in a 
recent notice of proposed rulemaking 
concerning the rating schedule provision 
governing tinnitus, 67 Fed. Reg. 59,033 
(2002), explaining that:

Tinnitus is classified either as 
subjective tinnitus (over 95% of 
cases) or objective tinnitus.  In 
subjective or "true" tinnitus, the 
sound is audible only to the 
patient.  In the much rarer 
objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-
tinnitus"), the sound is audible to 
other people, either simply by 
listening or with a stethoscope.  
Objective tinnitus commonly has a 
definite cause that generates the 
sound, such as vascular or muscular 
disorders.  Objective tinnitus may 
also be due to such nonpathologic 
causes as noise from the 
temporomandibular joints, openings 
of the eustachian tubes, or 
repetitive muscle contractions.

Accordingly, objective tinnitus is 
properly evaluated as part of the 
underlying condition causing it.  

3.  The notice of proposed rulemaking 
went on to explain that:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  
It is theorized that in true 
tinnitus the brain creates phantom 
sensations to replace missing inputs 
from the damaged inner ear, similar 
to the brain's creation of phantom 
pain in amputated limbs (Diseases of 
the Ear, H. Ludman, and T. Wright, 
6th ed., chapter 11; Phantom 
auditory perception (tinnitus): 
mechanisms of generation and 
perception, Neuroscience Research 
8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus. Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds.)).  The Oregon Tinnitus Data 
Archive found in a study of 1630 
individuals with tinnitus that 63% 
reported tinnitus in both ears and 
11% reported it as filling the head.  
(http://www.ohsu.edu/ohrc-otda/95-
01/data/08.html).  Therefore, in the 
great majority of cases, tinnitus is 
reported as either bilateral or 
undefined as to side.  

True tinnitus, i.e., the perception 
of sound in the absence of an 
external stimulus, appears to arise 
from the brain rather than the ears.  

67 Fed. Reg. at 59,033.  As VA's notice 
of proposed rulemaking made clear, the 
perception of noise is the disability 
identified in true tinnitus, and the 
source of this perceived noise is not in 
either or both ears.  The 
undifferentiated nature of the source of 
the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in 
the notice of proposed rulemaking, of 
rating tinnitus as a single disease 
entity.

4.  On May 14, 2003, VA published a final 
rule adding a note to DC 6260, directing 
raters to "[a]ssign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head."  68 
Fed. Reg. 25,822, 25,823 (2003); 38 
C.F.R. § 4.87, DC 6260, note (2).  The 
notice also added a note providing that 
objective tinnitus is to be evaluated as 
part of the underlying condition, not 
under DC 6260.  38 C.F.R. § 4.87, 
DC 6260, note (3).  The notice stated 
that:

This document amends the Department 
of Veterans Affairs (VA) Schedule 
for Rating Disabilities to state 
more explicitly the method of 
evaluation of tinnitus under 
diagnostic code 6260 in the portion 
of the rating schedule that 
addresses evaluation of disabilities 
of the ear.  The intended effect of 
this action is to codify current 
standard VA practice by stating that 
recurrent tinnitus will be assigned 
only a single 10-percent evaluation 
whether it is perceived in one ear, 
both ears, or somewhere in the head.  

68 Fed. Reg. at 25,822.  As was stated in 
the notice of proposed rulemaking: "This 
amendment involves no substantive change 
and is consistent with current 
practice."  67 Fed. Reg. at 59,033.  
Thus, the amendment restated in more 
explicit terms the rule reflected in 
prior VA regulations that only a single 
10% rating for tinnitus is authorized 
regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in 
the head.  

5.  The 1999 amendment to DC 6260 
reflected an awareness that tinnitus need 
not be constant to be disabling and that 
it can have causes other than head 
trauma.  59 Fed. Reg. 17,295, 17,297 
(1994).  The amendment addressed the need 
to accommodate tinnitus resulting from 
other causes.  Further, the note added to 
DC 6260 by that amendment reflects the 
rule, stated in 38 C.F.R. § 4.14, that 
the disability resulting from tinnitus 
cannot be rated simultaneously under more 
than one diagnostic code.  The 1999 
amendment did not reflect any change in 
view as to the nature of tinnitus itself.  
Thus, the most recent amendment DC 6260 
definitively stating that only a single 
10% disability rating is authorized for 
tinnitus merely restates the law as it 
existed both prior to and after the 1999 
amendment.  Accordingly, the rule that 
only a single 10% disability rating is 
authorized for tinnitus regardless of 
whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is 
for application in cases arising both 
before and after the 1999 amendment.  

HELD:  

Diagnostic Code 6260 (currently codified 
at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of 
that date, authorized a single 10% 
disability rating for tinnitus, 
regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus 
for each ear may not be assigned under DC 
6260 or any other diagnostic code.

As noted, the Board adopts the above precedent opinion of the 
VA General Counsel, and it is dispositive of the current 
appeal to the Board.  The veteran is not entitled to two 
separate 10 percent ratings for tinnitus; rather, she is only 
entitled to a single 10 percent rating.  As a matter of law, 
the claim on appeal must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).


ORDER

The appeal for two separate 10 percent ratings for tinnitus 
(instead of a single 10 percent rating) is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



